Citation Nr: 1810813	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to November 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office.  This case was remanded by the Board in March 2014 for additional development.

In a December 2014 decision the Board upheld the denial of service connection for the psychiatric disorder.  This same decision also found that an issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability had been raised by the record per Rice v. Shinseki, 
22 Vet. App. 447, 453 (2009) and remanded this matter for the RO to issue a rating decision addressing this matter.  The RO subsequently issued adjudications denying entitlement to a TDIU in a February 2015 decision and a March 2016 statement of the case (SOC).  Although no formal notice of disagreement (NOD) was filed with the February 2016 rating the action of issuing a SOC for TDIU coupled with a substantive appeal filed in April 2016, serves to perfect this appeal.  Based on the actions of the RO, the Board finds that the issue of TDIU is perfected and before the Board.  

The Veteran appealed the Board's service connection denial to the Court of Appeals for Veterans Claims (CAVC).  In a May 2017 memorandum decision the CAVC set aside the denial of service connection for a psychiatric disorder and remanded it for further proceedings to include scheduling the Veteran for a Board hearing.  

In a December 2017 correspondence, the Veteran's attorney submitted a letter to the Board withdrawing his Board hearing request.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is in equipoise as to whether a psychiatric disorder, diagnosed as schizoaffective disorder, began in service. 


CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The Board is granting the service connection claim for a psychiatric disorder.  Thus, there is no need to undertake any review of compliance with VA's duty to notify or assist for this matter at this time as any error is harmless. 

II.  Service Connection

Service connection generally requires evidence of (1) a current disability; 
(2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) (including psychoses).  See Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records are silent for any findings or complaints of psychiatric problems.  However service personnel records show that the Veteran had disciplinary issues and received repeated Article 15s in August 1972, June 1973, October 1973, March 1974 and July 1974, for violations that included failure to obey orders, being absent without leave, and dereliction of duty.  He also had a Summary Court Martial in June 1974 for possession of a pipe with marijuana residue and for willfully disobeying orders.  He eventually was issued a General Discharge in October 1974 for refusal to adapt to military life evidenced by an unwillingness to accept responsibility and inability to work without constant supervision as well as unsatisfactory off duty conduct and total apathy about self, unit and army.  See 93 pg. SPR at pg. 11, 13, 15, 17, 19, 21, 25, 27, 29, 46, 49.  

Post service the Veteran was hospitalized for depression in August 1999 with a past history of alcohol dependence and reports of his psychiatric condition deteriorating over 2 years.  His alcohol history was noted to have been extensive, and he also had a history of multiple drug abuse but he had been sober from drugs and alcohol since 1984.  He reported issues of increased depressive symptoms including active suicidal ideations with plans and a history of getting into a fight with a coworker the previous day.  He was diagnosed with major depressive disorder and alcohol dependence in remission.  He underwent electroconvulsive therapy (ECT) during his hospitalization.  See 35 pg. private records with an erroneous receipt date of 2/13/98, pg. 5-10, 13.  

A December 1999 letter from an employment specialist, T.P., who worked for a job agency for individuals with disabilities stated that the agency found two jobs for the Veteran in 1998 and both times he lost the jobs due to lack of anger control.  T.P. was unaware that the Veteran had psychiatric problems at the time.  The Veteran was noted to have displayed a belligerent attitude at the work site and arrived at T.P.'s office after he walked off the job and talked of self-destruction.  See Third Party Correspondence (erroneously entered as received 2/13/98).  

In a November 1999 psychiatric evaluation, the Veteran was noted to have symptoms of depression but also had recent symptoms racing thoughts, pressured speech and restless, feeling unable to sleep more than 2 hours.  He gave a history of being depressed shortly after service, which he attributed to his not being allowed to marry a girlfriend from Germany while in service.  He was diagnosed with bipolar disorder mixed with most recent type hypomania, dysthymic disorder and polysubstance abuse in remission.  See 151 pg. SSA recs at pgs. 116-118.  Also in December 1999 a psychiatric report stated that he was seen for evaluation and was diagnosed with bipolar disorder, dysthymic disorder and history of polysubstance abuse in remission since 1984.  His first hospitalization was noted to have been in August 1999.  See Medical Treatment Record, Non-government (erroneously entered as received 2/13/98).

A July 2000 Social Security examination disclosed findings of the Veteran appearing very depressed with a history of apparent difficulty serving in the military and he indicated that he had apparently received psychiatric counseling and was offered an opportunity to leave with an honorable discharge.  He also indicated that he had abused substances substantially in the past but with no use of drugs or alcohol since 1984.  He was noted to have no treatment for psychiatric problems until August 1999 when he was hospitalized for severe depression and continued with treatment until he lost Medicaid insurance.  Examination revealed his mood to be depressed, pessimistic and negative.  He was mildly irritable and his affect was blunted and restricted.  The examiner deemed that the Veteran seemed to present a number of depressive symptoms.  There were also some brief experiences with manic or hypomanic symptoms, and also auditory and visual hallucinations, particularly of dead relatives.  Based on this, the diagnoses was bipolar disorder, with most recent episode depressed, severe with psychotic features. 

The Veteran continued with psychiatric treatment for a diagnosed bipolar disorder from 2000 through 2004, although some records from May 2000 to January 2001, revealed that the diagnosis was re-coded as mood disorder NOS with psychosis.  See 103 pg. SSA recs pg. 13, 21-25.  Other records from May 2000 suggested that his symptoms were consistent with bipolar disorder but also consistent with psychotic depression.  The May 2000 records noted a history of childhood abuse but also indicated that he reported his time in service was bad, alleging that his Captain gave him an illegal order he followed that almost killed him and 2 other service members.  He reported symptoms including paranoia and feelings that people were watching him.  See 151 pg. SSA records received 1/21/10 pgs. 99-107.  The records through 2004 disclosed treatment for bipolar disorder mostly stable on medications.  Id, pgs20, 25, 47, 68, 75.  

In June 2004 the Veteran's psychiatric disorder was diagnosed as schizoaffective disorder.  He complained of being depressed, but also was noted to have a history of psychosis and mood lability, with the psychosis noted to be present even when not manic.  The diagnosis of schizoaffective disorder, currently stable was given.  See 103 pg. SSA recs received 12/2/03 at pg. 24-26.  This diagnosis of schizoaffective disorder continued to be given in subsequent records addressing his psychiatric disorder from 2004 to 2014, which generally showed his symptoms controlled with medication.  Id at pg. 37, 44, 45, 48, 57, 61-66, 71, 74, 79, 80, 83, 86, 90, 95.  See also 45 pg. CAPRI received 7/30/12 at pg. 1, 7, 19, 21, 22, 28, 29, 32, 39.  See also 48pg CAPRI received 5/13/14 at pg. 3, 14, 18, 23, 31, 34, 45.

The report of a November 2017 private psychiatric evaluation discloses that the examiner reviewed the pertinent claims file evidence and examined the Veteran.  The examiner noted that the Veteran provided a history of an in-service incident where someone allegedly slipped something in his drink, which caused visual hallucinations and bad thoughts.  He indicated this was the beginning of his psychiatric symptoms and that afterword's he continued with periodic hallucinations, disorganized thoughts and impulsivity.  His SPRs were noted to show multiple Article 15s for various infractions including being AWOL and possessing a marijuana pipe.  He indicated that after service he worked in factory jobs and lost many jobs due to depression and often not attending work when he felt overly depressed.  

The November 2017 private examiner reviewed a December 1999 report from an employment agency which indicated that he lost numerous jobs due to mental health issues.  The vocational counselor described the Veteran as having lost several jobs due to lack of anger control during a time when he had not been sufficiently diagnosed with a mental health problem.  He was said to have been admitted for mental health treatment after August 1998 after experiencing a sudden change in mood.  The vocational counselor noted that that the Veteran had no significant psychiatric history prior to service.  The Veteran reported having seen a psychiatrist in service and shortly after discharge, and the examiner felt that this history was consistent with Veteran's account of a general discharge and seeing a mental health provider, despite the discharge paperwork not being of record.  Post service the Veteran was noted to have avoided seeking psychiatric treatment and records showed little insight into his difficulties and frequent isolation.  Per the Veteran he began treatment in 1998 and continued since 1999.  The examiner noted that the records contained evidence of treatment for diagnoses including schizoaffective disorder-depressive type; schizoaffective disorder-bipolar type and bipolar disorder-severe with psychotic features.  He also had a remote history of alcohol and drug abuse.  

Mental status examination done in the November 2017 private examination showed that the Veteran was profoundly isolative and he indicated he would refuse to answer the phone or door when more depressed.  He also had poor sleep and was easily fatigued.  He had no current suicidal ideation but a past history of attempts.  Testing with the Beck Depression Inventory scored highly for severe depression.  He had no evidence of frank psychosis but some evidence of paranoia and periodic auditory hallucinations and seeing shadows.  The diagnosis was schizoaffective disorder, bipolar type and alcohol use disorder in sustained remission.  The examiner gave an opinion that, based on the totality of the evidence, it is as likely as not that this disorder began in service.  The examiner found his accounts of onset following being given a hallucinogen in service believable and supported by scientific evidence of acute hallucinogen as a precipitant of psychotic break.  Additionally the examiner noted multiple Article 15s late in service demonstrating a sudden onset of not following orders or attending work consistent with his reports of low motivation and depression.  

Having reviewed the evidence and affording the Veteran the benefit of the doubt, the Board finds that service connection for schizoaffective disorder is warranted.  The Board finds that the combined evidence supports this finding, particularly the opinion from the private medical examiner in November 2017 who opined that the Veteran's psychiatric disorder, diagnosed as schizoaffective disorder is directly related to service.  This opinion, which provided a detailed rationale as to why this disorder began in service, is supported by the overall evidence where the Veteran reported problems adjusting in service in various psychiatric treatment records, and the service personnel records showing that he was subjected to repeated disciplinary actions for behavioral problems.  Although he was given differential diagnoses in earlier records, including bipolar disorder, the more recent treatment records confirm a diagnosis of schizoaffective disorder.  None of the evidence of record directly contradicts the findings and opinions from the November 2017 private medical examination.  

At the very least the favorable evidence is in equipoise that his schizoaffective disorder began in service.


ORDER

Service connection for schizoaffective disorder is granted.  


REMAND

The issue of entitlement to a TDIU is intertwined with the Board's grant of service connection for schizoaffective disorder. 

The evidence reflects that his ability to perform substantially gainful work has been significantly impacted by his service connected schizoaffective disorder.  Presently he is not shown to meet the VA's schedular criteria for a TDIU, with a combined 
20 percent rating for a left knee patellofemoral syndrome (rated at 10 percent), and a right knee patellofemoral syndrome (rated at 10 percent).  However, the RO's implementation of the schizoaffective disorder grant could impact whether he meets the scheduler criteria for TDIU.  Of note, the November 2017 private psychiatric evaluation contains an opinion that the Veteran is 100 percent disabled from his schizoaffective disorder. 

Additionally, upon remand, updated VA treatment records should be obtained. 
38 U.S.C. § 5103A; see also Bell. v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated since 2014.

2.  Following the completion of the above and any additional development deemed necessary (including any development of the TDIU claim on an extraschedular basis if so indicated), readjudicate the claim.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


